 

Exhibit 10.2

 

RATIFICATION OF PURCHASE AND SALE AGREEMENT

 

THIS RATIFICATION OF PURCHASE AND SALE AGREEMENT (“Ratification”) is entered
into by and between WEM Dragon, LLC, a Utah limited liability company
(“DRAGON”), and Fortem Resources Inc., a Nevada corporation (“FORTEM”) and is
effective as of March 1, 2017. DRAGON and FORTEM may be referred to herein, each
individually, as a “Party” and, collectively, as the “Parties.”

 

WHEREAS, DRAGON is party to that certain Purchase and Sale Agreement by and
between BLACK and DRAGON dated effective March 1, 2017 (the “PSA”). Capitalized
terms not otherwise defined herein shall have the meanings set forth in the PSA;

 

WHEREAS, DRAGON and BLACK entered into that certain First Amendment to Purchase
and Sale Agreement dated effective as of March 1, 2017 (“First Amendment”) for
the purpose of modifying Section 3.1, Section 3.2, Section 3.4 and Section 3.5
of the PSA;

 

WHEREAS, DRAGON and BLACK entered into that certain Second Amendment to Purchase
and Sale Agreement dated effective as of March 1, 2017 (“Second Amendment”) for
the purpose of modifying Section 3.1.3, and Section 3.5 of the PSA;

 

WHEREAS, DRAGON and BLACK entered into that certain Third Amendment to Purchase
and Sale Agreement dated effective as of March 1, 2017 (“Third Amendment”) for
the purpose of modifying Section 2.1 of the PSA;

 

WHEREAS, DRAGON and BLACK entered into that certain Fourth Amendment to Purchase
and Sale Agreement dated effective as of March 1, 2017 (“Fourth Amendment”) for
the purpose of modifying Section 2.1, Section 3.1, Section 3.4.4, Section 4.4;
Section 4.7, and Section 7.5 of the PSA;

 

WHEREAS, DRAGON and BLACK entered into that certain Firth Amendment to Purchase
and Sale Agreement dated effective as of March 1, 2017 (“Fifth Amendment”) for
the purpose of modifying Section 2.1, Section 3.2.2, Section 4.4, Section 4.7,
and Section 7.5 of the PSA (the PSA as modified by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, and Fifth Amendment may
hereinafter be referred to as the “Agreement”); and

 

WHEREAS, the Parties desire that Fortem adopt, ratify, and confirm said
Agreement to guarantee BLACK’s performance of BLACK’s duties, promises,
obligations, covenants, and agreements under the Agreement as set forth below;
and

 

Page 1 of 2

Black 4th Ratif of Dragon-Black PSA

 

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and promises contained herein, the benefits to be derived by each Party
hereunder, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
DRAGON and FORTEM do hereby contract, stipulate, consent, and agree as follows:

 

1. Fortem does hereby ratify, adopt, approve, and confirm said Agreement in all
of its terms and provisions, and does hereby covenant, and guarantee the
performance of BLACK of BLACK’s duties, promises, obligations, covenants, and
agreements under the Agreement and Fortem does agree and declare that the
Agreement in all of its terms and provisions is binding on Fortem to the same
extent it is binding on BLACK and is a valid and subsisting agreement.     2.
Any and all assignments of Assets under the Agreement shall be made to BLACK,
and not to Fortem.     3. This Ratification may be executed by facsimile or
other means of electronic communication capable of producing a printed copy and
by counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.     4. This Ratification
has been duly executed on behalf of the parties hereto effective as of the date
first written above.

 

IN WITNESS WHEREOF, this Ratification is executed, agreed to, and accepted by
the Parties as of the 22nd day of May, 2020.

 

DRAGON:   WEM DRAGON, LLC   By: Wasatch Energy Management, LLC, as manager of
WEM Dragon, LLC         By: /s/ Daniel Gunnell   Name: Daniel Gunnell   Title:
Manager of Wasatch Energy Management, LLC  

 

FORTEM:   Fortem Resources Inc.         By: /s/ Michael Caetano   Name: Michel
Caetano   Title: Chief Operating Officer  

 

Page 2 of 2

Black 4th Ratif of Dragon-Black PSA

